Citation Nr: 0417479	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  02-22 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California which denied the entitlement to service 
connection for a low back disorder.  In January 2004, the 
veteran testified before the undersigned at the Phoenix, 
Arizona RO, and the latter RO certified the case to the 
Board.

In a February 1973 rating decision service connection for a 
low back disorder was denied because there was no disorder 
shown at a post service VA examination.  That decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  

In November 1973, the veteran filed a new claim of 
entitlement to service connection for a low back disorder.  
In a February 2000 rating decision, the Phoenix RO denied the 
November 1973 claim because a back disorder was not shown by 
the service medical records or the post-service medical 
evidence.  In the absence of a timely perfected appeal, the 
February 2000 rating decision is also final.  Id.  

Thus, the merits of the current claim may be considered only 
if new and material evidence has been submitted since that 
time of the prior final February 2000 rating decision.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  

This appeal is, in pertinent part, remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  
Consistent with the instructions below, VA will notify you of 
the further action that is required on your part.




FINDINGS OF FACT

1.  In a February 2000 rating decision, entitlement to 
service connection for a low back disorder was denied.  The 
veteran was provided notice of the denial and did not 
thereafter appeal.

2.  The evidence received since the February 2000 RO decision 
is new, it bears directly and substantially upon the specific 
matters under consideration, and it is so significant that it 
must be considered to decide fairly the merits of the claim 
of entitlement to service connection for a low back disorder.


CONCLUSION OF LAW

Since the February 2000 rating decision the veteran has 
submitted new and material evidence sufficient to reopen the 
claim of entitlement to service connection for a low back 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that she incurred a low back disorder 
while serving in Vietnam.  Specifically, it is alleged that 
she incurred a low back injury in March 1971 after she was 
crushed by a truck.  As noted above, in February 1973 and 
February 2000 RO decisions, the claim was denied because a 
chronic low back disorder was not shown.  Notice of these 
decisions was mailed to the veteran's last address of record 
and became final when not appealed.  38 U.S.C.A. § 7105 (West 
2002).  

The law and regulations provide that if new and material 
evidence has been presented or secured with respect to 
matters which have been disallowed, these matters may be 
reopened and the former disposition reviewed.  38 U.S.C.A. 
§ 5108.  The law in effect at the time the veteran filed her 
current application to reopen provided that "New and 
Material" evidence is evidence that has not been previously 
submitted, that is not cumulative or redundant, and which by 
itself, or along with evidence previously submitted is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  
The Board is required to give consideration to all of the 
evidence received since the last disallowance of the matter 
on any basis, in this case, since the RO's February 2000 
decision.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claims folder since the February 
2000 denial.  This evidence includes, for the first time, 
medical opinion evidence relating a current low back disorder 
to her military service.  (See the February 2004 letter from 
Edward A. Collacott, M.D.).  While the pre February 2000 
record included a December 1971 service medical record 
showing in-service complaints and treatment for low back pain 
as well as March and April 1992 private treatment records 
from Canyon View Medical showing her post-service complaints 
and treatment for low back pain diagnosed as resolving 
sciatic nerve irritation, only after the receipt of the 
February 2004 letter did the record contain medical opinion 
evidence relating a chronic post-service low back disorder to 
her military service.  

Accordingly, the additional medical evidence is both new and 
material.  38 C.F.R. § 3.156(a).  The claim of entitlement to 
service connection for a low back disorder is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened.

REMAND

While the veteran has submitted new and material evidence to 
reopen the claim of service connection for a low back 
disorder, given the state of the law and evidence as 
discussed below, the Board finds that the underlying claim 
must be remanded for further evidentiary development before 
the merits may be addressed.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), requires the RO to obtain 
and associate with the record all adequately identified 
records.  38 U.S.C.A. § 5103A(b) (West 2002).  In this 
regard, the veteran reported receiving treatment from the 
Prescott and Tacoma VA Medical Centers, and/or the Canyon 
View Medical Center for her low back disorder since shortly 
after her separation from military service in August 1972.  
In addition, the veteran told the February 2001 VA examiner 
that she had been receiving Social Security Administration 
disability since 1998 because of, among other things, her low 
back disorder.  Moreover, in a December 2000 statement in 
support of claim the veteran identified that names of seven 
soldiers that served with her in the 175 Radio Research 
Company and witnessed the above referenced March 1971 
accident.

While the RO requested the veteran's treatment records from 
the Canyon View Medical Center and the Tacoma VA Medical 
Center the record does not indicate that VA has requested her 
Social Security Administration records, her post August 1972 
treatment records from the Prescott VA Medical Center, or 
assisted her in locating the seven witnesses she identified 
and requesting statements from them in supporting of her 
claim.  Therefore, a remand is required.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c) (2003).  

The VCAA requires that VA provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Moreover, the Board may only 
consider independent medical evidence to support its findings 
and it is not permitted to base decisions on its own 
unsubstantiated medical conclusions.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991).  Given the conflicting opinions 
found in the record as to the origins of the current low back 
disorder (cf. the February 2001 VA examination report with 
the February 2004 letter from Dr. Collacott), on remand, the 
veteran should also be scheduled for a VA examination to 
reconcile these divergent medical opinions. 

Therefore, the appeal is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 
(2003); the Veterans Benefits Act of 
2003; and any other applicable legal 
precedent.  Such notification includes, 
but is not limited to, notifying the 
veteran of the specific evidence needed 
to substantiate the claim of entitlement 
to service connection for a low back 
disorder.  Specifically, the letter must 
(1) notify the claimant of the 
information and specific evidence not of 
record that is necessary to substantiate 
the claim; (2) notify her of the 
information and specific evidence that VA 
will seek to provide; (3) notify her of 
the information and specific evidence the 
claimant is expected to provide; and (4) 
request she provide any pertinent 
evidence in her possession.  The veteran 
should be notified that she has one-year 
to submit pertinent evidence needed to 
substantiate her claim.  The date of 
mailing the veteran notice of the VCAA 
begins the one-year period.  

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  With this, and 
all records requests, the RO must search 
for records under all names used by the 
veteran.

3.  The RO, after contacting the veteran 
to obtain more information (i.e., full 
names, ranks, hometowns, etc.) about the 
witnesses identified in the December 2000 
statement in support of claim should 
undertake a search for the current 
addresses for these witnesses.  If the 
search uncovers the current address of 
any witness, the RO should thereafter 
write to each identified witness and 
request a statement regarding any 
recollections surrounding the March 1972 
accident in which she was injured by a 
truck.  If the witnesses cannot be 
located or if the request for the 
statement yields a negative result, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.

4.  The RO should ask the veteran to 
identify the name, address, and 
approximate (beginning and ending) dates 
of any other VA and non-VA health care 
providers who have treated her for a low 
back disorder since her separation from 
military service and who has not been 
previously identified.  The RO should 
inform the veteran that VA will make 
efforts to obtain relevant evidence, such 
as VA and non-VA medical records, 
employment records, or records from 
government agencies, if she adequately 
identifies the custodians thereof.  The 
RO should then obtain all records 
identified by the veteran that have not 
already been associated with the record 
on appeal including all post August 1972 
treatment records from the Prescott VA 
Medical Center.  The aid of the veteran 
in securing all identified records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any of the requested records 
are not available, or if the search for 
any such records otherwise yields 
negative results, that fact should 
clearly be documented in the claims file, 
and the veteran notified in writing.

5.  After associating with the record all 
evidence obtained in connection with the 
above development (to the extent 
possible), the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by a 
board certified orthopedist.  Send the 
claims folder to the orthopedist for 
review in conjunction with the 
examination.  All indicated tests and 
studies should be accomplished and all 
clinical findings should be reported in 
detail.  Based on a review of the claims 
folder and the examination of the 
veteran, the orthopedist is to opine as 
follows:

Is it as least as likely as not that 
any currently diagnosed lumbar 
disorder was incurred during 
military service?  Is it as least as 
likely as not that any currently 
diagnosed lumbar degenerative 
disease manifested itself to a 
compensable degree within one year 
after the veteran's separation from 
military service?

Note:  In providing the above opinions, 
the examiner must reconcile the February 
2001 VA examiner's opinion that the 
veteran's current low back disorder was 
not caused by her military service with 
the February 2004 opinion provided by Dr. 
Edward A. Collacott that her current low 
back disorder was caused by military 
service.

6.  After the development requested above 
has been completed, the RO should review 
the examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

7.  Following any other appropriate 
development, the RO should readjudicate 
the appealed issue.  If the benefit 
sought on appeal remains denied, she and 
her representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



